Case 19-34054-sgj11 Doc 2331-5 Filed 05/18/21   Entered 05/18/21 20:21:59   Page 1 of 7




                                 EXHIBIT 5
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc2331-5
                         1185 Filed
                               Filed10/16/20
                                     05/18/21 Entered
                                               Entered10/16/20
                                                       05/18/2116:27:49
                                                                20:21:59 Page
                                                                          Page12ofof67
                                                                          Docket #1185 Date Filed: 10/16/2020




 PACHULSKI STANG ZIEHL & JONES LLP
 Jeffrey N. Pomerantz (CA Bar No. 143717) (pro hac vice)
 Robert J. Feinstein (NY Bar No. 1767805) (pro hac vice)
 Alan J. Kornfeld (CA Bar No. 130063) (pro hac vice)
 Elissa A. Wagner (CA Bar No. 213589) (pro hac vice)
 Gregory V. Demo (NY Bar No. 5371992) (pro hac vice)
 10100 Santa Monica Blvd., 13th Floor
 Los Angeles, CA 90067
 Telephone: (310) 277-6910
 Facsimile: (310) 201-0760

 HAYWARD & ASSOCIATES PLLC
 Melissa S. Hayward (TX Bar No. 24044908)
 MHayward@HaywardFirm.com
 Zachery Z. Annable (TX Bar No. 24053075)
 ZAnnable@HaywardFirm.com
 10501 N. Central Expy, Ste. 106
 Dallas, TX 75231
 Telephone: (972) 755-7100
 Facsimile: (972) 755-7110

 Counsel for the Debtor and Debtor-in-Possession


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                        §
 In re:                                                 § Chapter 11
                                                        §
 HIGHLAND CAPITAL MANAGEMENT, L.P., 1                   § Case No. 19-34054-sgj11
                                                        §
                               Debtor.                  §


      DECLARATION OF ELISSA A. WAGNER IN SUPPORT OF DEBTOR’S MOTION
     FOR PARTIAL SUMMARY JUDGMENT ON PROOF OF CLAIM NOS. 190 AND 191
             OF UBS SECURITIES LLC AND UBS AG, LONDON BRANCH




 1
   The last four digits of the Debtor’s taxpayer identification number are 6725. The headquarters and
 service address for the Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


 DOCS_LA:333157.1 36027/002                                       ¨1¤}HV4*0                  +Y«
                                                                      1934054201016000000000011
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc2331-5
                         1185 Filed
                               Filed10/16/20
                                     05/18/21 Entered
                                               Entered10/16/20
                                                       05/18/2116:27:49
                                                                20:21:59 Page
                                                                          Page23ofof67




         I, Elissa A. Wagner, declare as follows:

         1.       I am an attorney with the law firm of Pachulski Stang Ziehl & Jones LLP

 (“PSZJ”), counsel to Highland Capital Management, L.P., the debtor and debtor-in-possession

 (the “Debtor”) in the above-captioned chapter 11 case (the “Bankruptcy Case”).     I submit this

 declaration in support of the Debtor’s Motion for Partial Summary Judgment on Proof of Claim

 Nos. 190 and 191 of UBS Securities LLC and UBS AG, London Branch, filed concurrently

 herewith (the “Motion”). This declaration is based on my personal knowledge of the facts set

 forth herein and my review of the documents identified below.

         2.       Attached as Exhibit 1 to the Appendix of Exhibits in Support of Debtor’s Motion

 for Partial Summary Judgment on Proof of Claim Nos. 190 and 191 of UBS Securities LLC and

 UBS AG, London Branch (the “Appendix”) is a true and correct copy, with exhibits, of Claim

 No. 190 filed by UBS Securities LLC in the Bankruptcy Case.

         3.       Attached as Exhibit 2 to the Appendix is a true and correct copy, without

 exhibits, of the unredacted version of UBS’s Omnibus Response to Objections to the UBS Proofs

 of Claim [D.E. 1133] (the “UBS Response”). The unredacted version of the UBS Response was

 provided to PSZJ by counsel for UBS Securities LLC and UBS AG, London Branch

 (collectively, “UBS”) on or about September 26, 2020. Exhibit 2 and certain other documents

 are the subject of the Debtor’s Motion for Leave to File Certain Documents Under Seal in

 Connection with Debtor’s Motion for Partial Summary Judgment on Proof of Claim Nos. 190

 and 191 of UBS Securities LLC and UBS AG, London Branch (the “Motion to Seal”).

         4.       Attached as Exhibit 3 to the Appendix is a true and correct copy, without

 exhibits, of the Order (I) Establishing Bar Dates for Filing Claims and (II) Approving the Form

 and Manner of Notice Thereof [D.E. 488].




                                                    -2-
 DOCS_LA:333157.1 36027/002
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc2331-5
                         1185 Filed
                               Filed10/16/20
                                     05/18/21 Entered
                                               Entered10/16/20
                                                       05/18/2116:27:49
                                                                20:21:59 Page
                                                                          Page34ofof67




         5.       Attached as Exhibit 4 to the Appendix is a true and correct copy of the Order

 Denying UBS’s Motion for Relief from the Automatic Stay to Proceed with State Court Action

 [D.E. 765].

         6.       Attached as Exhibit 5 to the Appendix is a true and correct copy of the Judgment

 entered in favor of the Debtor on February 22, 2010 in UBS v. Highland Capital Management,

 L.P., et al., Index No. 650097/2009 (N.Y. Sup. Ct.) [NY D.E. 84].

         7.       Attached as Exhibit 6 to the Appendix is a true and correct copy of a February

 18, 2010 decision of the Appellate Division, First Department, of the Supreme Court of the State

 of New York (the “Appellate Division”) reported at UBS v. Highland Capital Mgmt., L.P., 2010

 NY Slip Op 1436 (N.Y. App. Div.).

         8.       Attached as Exhibit 7 to the Appendix is a true and correct copy of a July 21,

 2011 decision of the Appellate Division reported at UBS v. Highland Capital Mgmt., L.P., 86

 A.D.3d 469 (N.Y. App. Div. 2011).

         9.       Attached as Exhibit 8 to the Appendix is a true and correct copy of a March 13,

 2012 decision of the Appellate Division reported at UBS v. Highland Capital Mgmt., L.P., 93

 A.D.3d 489 (N.Y. App. Div. 2012).

         10.      Attached as Exhibit 9 to the Appendix is a true and correct copy of a March 15,

 2018 decision of the Appellate Division reported at UBS v. Highland Capital Mgmt., L.P., 159

 A.D.3d 512 (N.Y. App. Div. 2018).

         11.      Attached as Exhibit 10 to the Appendix is a true and correct copy of a document

 filed on August 7, 2020 in the Bankruptcy Case [D.E. 933-13], which UBS identified, at page 9

 of the UBS Response, as its June 28, 2010 complaint against the Debtor in UBS v. Highland

 Capital Management, L.P., Index No. 650752/2010 (N.Y. Sup. Ct.).

         12.      Attached as Exhibit 11 to the Appendix is a true and correct copy of the

 unredacted version of a document filed under seal on August 13, 2020 [D.E. 953-6] by the


                                                 -3-
 DOCS_LA:333157.1 36027/002
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc2331-5
                         1185 Filed
                               Filed10/16/20
                                     05/18/21 Entered
                                               Entered10/16/20
                                                       05/18/2116:27:49
                                                                20:21:59 Page
                                                                          Page45ofof67




 Redeemer Committee of the Highland Crusader Funds (the “Redeemer Committee”), which UBS

 identified, at pages 10-11 of the UBS Response, as the June 17, 2015 settlement agreement

 between UBS, Highland Crusader Offshore Partners, L.P., and Highland Crusader Holding

 Corporation. The unredacted version of D.E. 953-6 was provided to PSZJ by counsel for the

 Redeemer Committee on or about August 13, 2020. Exhibit 11 and certain other documents are

 the subject of the Motion to Seal.

         13.      Attached as Exhibit 12 to the Appendix is a true and correct copy of the

 unredacted version of a document filed under seal on August 13, 2020 [D.E. 953-9] by the

 Redeemer Committee, which UBS identified, at page 10 of the UBS Response, as the June 11,

 2015 settlement agreement between UBS and Highland Credit Strategies Master Fund, L.P. The

 unredacted version of D.E. 953-9 was provided to PSZJ by counsel for the Redeemer Committee

 on or about August 13, 2020. Exhibit 12 and certain other documents are the subject of the

 Motion to Seal.

         14.      Attached as Exhibit 13 to the Appendix is a true and correct excerpt from Exhibit

 18 to the UBS Response, the Defendants’ Memorandum of Law in Opposition to Plaintiffs’

 Omnibus Motion in Limine filed on June 13, 2017 in UBS v. Highland Capital Management,

 L.P., et al., Index No. 650097/2009 (N.Y. Sup. Ct.). UBS filed Exhibit 18 to the UBS Response

 under seal in the Bankruptcy Case on October 6, 2020 [D.E. 1133-12]. UBS’s counsel provided

 an unredacted version of D.E. 1133-12 to PSZJ on or about September 26, 2020.

         15.      Attached as Exhibit 14 to the Appendix is a true and correct copy of the

 unredacted version of Exhibit 35 to the UBS Response, which UBS identified, at page 27 of the

 UBS Response, as a June 2015 email chain between counsel for UBS and counsel for Highland

 Credit Strategies Master Fund, L.P. UBS filed Exhibit 35 to the UBS Response under seal in the

 Bankruptcy Case on October 6, 2020 [D.E. 1133-22]. UBS’s counsel provided an unredacted




                                                 -4-
 DOCS_LA:333157.1 36027/002
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc2331-5
                         1185 Filed
                               Filed10/16/20
                                     05/18/21 Entered
                                               Entered10/16/20
                                                       05/18/2116:27:49
                                                                20:21:59 Page
                                                                          Page56ofof67




 version of D.E. 1133-22 to PSZJ on or about September 26, 2020. Exhibit 14 and certain other

 documents are the subject of the Motion to Seal.

         16.      Attached as Exhibit 15 to the Appendix is a true and correct copy of the

 unredacted version of Exhibit 34 to the UBS Response, which UBS identified, at pages 27-28 of

 the UBS Response, as a June 2015 email chain between counsel for UBS and counsel for the

 Redeemer Committee, on behalf of Highland Crusader Offshore Partners, L.P. and Highland

 Crusader Holding Corporation. UBS filed Exhibit 34 to the UBS Response under seal in the

 Bankruptcy Case on October 6, 2020 [D.E. 1133-21]. UBS’s counsel provided the unredacted

 version of D.E. 1133-21 to PSZJ on or about September 26, 2020. Exhibit 15 and certain other

 documents are the subject of the Motion to Seal.

         17.      Attached as Exhibit 16 to the Appendix is a true and correct excerpt from the

 unredacted version of Exhibit 6 to the UBS Response, which UBS identified in the UBS

 Response as the March 8, 2013 report of one of UBS’s expert witnesses in UBS v. Highland

 Capital Management, L.P., et al., Index No. 650097/2009 (N.Y. Sup. Ct.). UBS filed Exhibit 6

 to the UBS Response under seal in the Bankruptcy Case on October 6, 2020 [D.E. 1133-5].

 UBS’s counsel provided the unredacted version of D.E. 1133-5 to PSZJ on or about September

 26, 2020. Exhibit 16 and certain other documents are the subject of the Motion to Seal.

         18.      Attached as Exhibit 17 to the Appendix is a true and correct excerpt from the

 Plaintiffs’ Pre-Trial Brief in Support of Bifurcation of Trial filed by UBS on April 18, 2018 in

 UBS v. Highland Capital Management, L.P., et al., Index No. 650097/2009 (N.Y. Sup. Ct.)

 [NY D.E. 472].

         19.      Attached as Exhibit 18 to the Appendix is a true and correct excerpt from the

 transcript of a May 1, 2018 hearing in UBS v. Highland Capital Management, L.P., et al., Index

 No. 650097/2009 (N.Y. Sup. Ct.) [NY D.E. 494].




                                                -5-
 DOCS_LA:333157.1 36027/002
Case
 Case19-34054-sgj11
      19-34054-sgj11Doc
                     Doc2331-5
                         1185 Filed
                               Filed10/16/20
                                     05/18/21 Entered
                                               Entered10/16/20
                                                       05/18/2116:27:49
                                                                20:21:59 Page
                                                                          Page67ofof67




         20.      Attached as Exhibit 19 to the Appendix is a true and correct excerpt from the

 transcript of the October 6, 2020 status conference in the Bankruptcy Case [D.E. 1145].

         I declare under penalty of perjury that the foregoing is true and correct. Executed on

 October 16, 2020 at Scottsdale, Arizona.


                                                                /s/ Elissa A. Wagner
                                                                  Elissa A. Wagner




                                                -6-
 DOCS_LA:333157.1 36027/002
